Citation Nr: 0730210	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that in 
May 2006 the veteran testified at a hearing before a Veterans 
Law Judge who is no longer employed at the Board.  A copy of 
the transcript of that hearings is of record.  The veteran 
did not respond to a recent notice providing him an 
opportunity for an additional hearing and his request for a 
Board hearing is considered to have been satisfied.  The case 
was remanded for additional development in August 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's lumbar 
strain was not a result of any established event, injury, or 
disease during active service.


CONCLUSION OF LAW

A chronic lumbar strain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2004 and September 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  In correspondence dated in September 2006 the 
veteran stated he had no evidence to provide in support of 
his claim.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, service medical records show the veteran was 
treated on June 27, 1963, for left hip and lower back 
complaints.  It was noted that he reported he knocked his low 
back and left hip out of place one and a half months earlier 
and had seen a private chiropractor in his hometown.  He 
stated that the previous day he had re-injured himself in the 
same area playing ball.  The diagnosis was acute lumbar 
strain.  The veteran's August 1966 separation examination 
revealed a normal clinical evaluation of the spine.  

Private medical records dated in July 1988 show the veteran 
reported the onset of low back pain three months earlier and 
that he stated he had experienced a similar problem after 
injuring his back on a diving board in 1963.  Subsequent 
records show he complained of left hip and low back pain.  A 
June 2003 magnetic resonance imaging (MRI) scan of the 
veteran's lumbar spine revealed spondylosis at L5 with 
spondylolisthesis at L5 on S1 and an element of facet 
arthropathy with mild central canal narrowing at L3-4 and L4-
5.  A July 2003 report noted he injured his back in December 
2002 while lifting a fixture that weighed approximately 40 
pounds.  At the time, he gave a history of an earlier back 
injury that had resolved, and that he had been asymptomatic 
prior to the recent injury.  The physician stated, in 
essence, that the veteran's listhesis and pars defect was a 
pre-existing disorder that had most likely been exacerbated 
by a work injury the previous December.  

In statements in support of his claim the veteran claimed 
that his back disorder had been chronic in nature and that he 
had received treatment from time to time after service.  He 
reported he had been unable to obtain records of his earliest 
treatment.  He testified in May 2006 that he initially 
injured his back while diving off a diving board.  

A January 2007 VA examination report summarized the pertinent 
evidence of record and recorded the veteran's present low 
back disability symptoms.  It was noted that, alternatively, 
there was some indication of isolated back events that did 
not really become problematic until many years after service 
or that back pain resolved and then started up independently 
of any incident in service.  The physician further stated 
that there was no record of any medical treatment for more 
than 20 years after service and, in essence, that any opinion 
as to etiology would require pure speculation.  It was noted 
that the diving injury in service as described by the veteran 
was not traumatic in nature but rather was a twisting injury 
that would not likely cause spondylosis.  

Based upon the evidence of record, the Board finds the 
veteran's present back disability, to include a chronic 
lumbar strain, was not incurred as a result of any 
established event, injury, or disease during active service.  
The Board finds that, in the absence of competent evidence 
relating a present back disorder to the documented injury in 
service, service medical evidence demonstrating an acute 
lumbar strain in 1963 and a normal clinical evaluation of the 
spine in August 1966 is persuasive.  It is also significant 
that there is no record of any treatment for a chronic back 
disorder for over 20 years after service and that the January 
2007 VA examiner found the injury in service as described by 
the veteran would not likely cause spondylosis.  

While the veteran may sincerely believe that his present back 
disability was incurred as a result of active service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for lumbar strain is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


